Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 27, 2015.




                                     In The

                    Fourteenth Court of Appeals

                                 NO. 14-15-00056-CV



                IN RE LEONARD A. COLEMAN, JR., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-28543

                         MEMORANDUM OPINION

      On January 20, 2015, relator, Leonard A. Coleman, Jr., filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable John Schmude, presiding judge of the 247th District Court of Harris
County, to set aside as void the October 7, 2014 order granting temporary orders
signed by the associate judge.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                                 PER CURIAM

Panel consists of Justices Christopher, Jamison, and Donovan.




                                        2